Debate on the future of Europe (debate)
The next item is the debate on the future of Europe, in which we are joined by the Prime Minister of the Netherlands and Member of the European Council, Mr Jan Peter Balkenende, whom I welcome most warmly to this House.
(Applause)
Mr Balkenende, it is a great pleasure for me to be able to welcome you, the Prime Minister of the Netherlands, to the European Parliament today in order to discuss the future of the European Union.
Prime Minister, Mr Balkenende, the Kingdom of the Netherlands was not only among the founding members of the European Union, but also, in the course of the past 50 years, played a leading role on repeated occasions, on which it showed a great deal of determination, among those who themselves sought - and supported others who tried - to drive forward the history of our continent and make it an incomparable success story. Significant treaties and agreements within the European Union bear the names of cities in the Netherlands; there is the Treaty of Maastricht, whereby the European Union was founded, and the Treaty of Amsterdam, which accorded this House extensive rights of codecision.
It was, then, all the more a painful experience for us when the citizens of the Netherlands, in a referendum, rejected the draft constitution that contained such significant answers to the questions about Europe's future. However, like my fellow Members of this Parliament, and like you, Prime Minister, I am persuaded that the citizens of the Netherlands were not, by this decision, saying 'no' to the European Union itself, or to its worth or to its values.
This European Parliament very much values your willingness, Prime Minister, to participate in today's debate, above all in view of the fact that now, the cooperation of all 27 Member States is needed to put in place a renewed basis for the European Union, one that will stand the tests that the future will bring. The German Presidency of the Council, and the Federal Chancellor, Angela Merkel, in particular, is currently engaged in devoting all its energies to finding a solution on which all can agree and which will satisfy everyone, not only those countries that have not ratified the Treaty, but also those 18 Member States, and hence the majority by population of the European Union, which have already done so.
The European Parliament supports the substance of the Constitutional Treaty, and we want it to become a reality. That will involve necessary reforms and will enshrine our common values. This House will not under any circumstances be satisfied with a result that is not in the interests of the European Union and of its citizens.
We are aware, Prime Minister, that the people of the Netherlands, too, have a great interest in making the European Union fit to face the challenges of the future, and in making it possible for shared European solutions to global tasks to be found, and I am convinced that, with good will, we will be able, in the course of the negotiations over the coming weeks and months, not only to reach an accommodation with one another, but also to produce something that will make the European Union democratic, transparent, and effective in action. Prime Minister, I now ask you to take the floor and address us.
Mr President, honourable Members of the European Parliament, Commissioner Wallström, Commissioner Frattini, ladies and gentlemen, thank you kindly for your invitation to join in your debate on the future of Europe. I would also like to express my gratitude for the very useful visit by your President, Mr Poettering, to the Netherlands on 12 April last.
(DE) Mr President, thank you very much for coming to The Hague. We very much valued your presence and your contribution to the debate. It was an important visit, and thank you very much again for coming.
(NL) Mr President, it feels good to be back in your Parliament and I have good memories of our meeting during the Dutch Presidency in 2004. We held stimulating debates, which were a great source of inspiration to me at the time.
Today, however, I am here in a different capacity, as a representative of a Member State - the Netherlands, which is a pro-European country, a country where the overall support for European cooperation has always been - and still is - above the average. At the end of 2006, 75% of the people were in favour of EU membership.
It is a country with an open economy that owes much of its prosperity and employment to the opportunities offered by the internal market. A country that wants to play an active role in the world, as is evident from our involvement in development missions in Afghanistan and elsewhere in the world, in which respect, the Netherlands relies on cooperation. The Netherlands, however, is also one of the two Member States where a clear majority of the people said 'no' to the Constitutional Treaty in 2005, something to which you, Mr President, have made reference.
I know that a large majority in your Parliament were in favour of the Constitutional Treaty, and I respect that, but whatever verdict one passes on the Constitution, what is now called for is a joint solution, one that is acceptable to us all. A solution that does justice to public concerns which came to the surface in the Netherlands and in France in a very visible way; to concerns that are also felt elsewhere: both in countries that have already ratified the Constitution and countries where no decisions have been taken to date.
I am persuaded, Mr President, that obstacles can be overcome, because, in terms of future prospects, there is much more that unites us than divides us, and also because we have a firm foundation of shared values and shared interests.
I would like to start my statement about how I see Europe's future with the idea that the Union is a rare and successful project. There is every reason to be proud of what we in Europe have achieved in a combined venture.
The Europe that was torn apart by huge wars and sharp social contrasts now boasts a model of cooperation and integration that is second to none in the world. A model that is typified by balance: a balance between economic dynamism and social harmony; a balance between unity and diversity. The European decision-making model does justice to the equality of the Member States, as well as to that of its citizens.
Europe is a respected world player, and an example to the world. What makes it that is our unique form of cooperation, our focus on solidarity, and our capacity for commitment, united by values and dialogue rather than by battle.
Europe has been renewed in the space of 50 years, which, in terms of world history, is a short period of time. Europe is a young, but adult structure, with a bright future ahead. Step by step, we are facing new challenges, building on our achievements, but always with a keen eye on the public's expectations and concerns.
One of the main objectives of the new Dutch Cabinet is to further reinforce the support base for European cooperation. If we are to do this, we have to find out exactly why nearly 62% of our population rejected the Constitutional Treaty, and to find the right response to that.
I would first of all like to sketch the background to the Dutch 'no' before I go into the detail of what the Netherlands expect of the negotiations for a new Treaty.
Much has changed in the 50 years that separate the Treaty of Rome and the Declaration of Berlin. The Union of today is not only many times bigger than the Community of the Six in those days; it also has a much larger sphere of activity.
The enlargement is a historic success. It was the right decision. We have to realise, though, that following the recent major enlargement, the public need time to adjust. It all went very quickly - for some, too quickly. The feeling of reciprocal affinity has to grow.
In addition to considerable growth, the Union has also experienced an enormous deepening in the past 15 years: the completion of the internal market, open borders, the euro, many new policies in important areas such as the environment, security and law. These are all positive developments in their own right, and have also brought with them a number of new realities that have become commonplace for the public, but not without any resistance, though. For example, the presence of European legislation in many areas is often misunderstood. At a time when citizens had not taken on board the enlargement and deepening, we asked the citizens their opinions about the Constitution.
The question 'Do you agree with the Constitution for Europe' was understood by many as 'Would you like Europe to assume the character of a state?' or even 'Would you like Europe to eventually take the place of the Dutch national government?', which was, of course, a bridge too far.
The term 'constitution' has different meanings in different Member States. To some, it is symbolic of democracy, of the curbing of authority. It is that, of course. Elsewhere, however - in the Netherlands at any rate - the word 'constitution' has a totally different connotation or meaning still. A constitution belongs to a national state. A constitution says something about national identity - hence the Dutch suggestion of a new Treaty not being a constitution. The symbolism of a constitution was a major factor in the Dutch saying 'no'.
There was a sense of loss of control, a fear that our own identity would be lost, but a recognisable and accessible government is precisely what people want. People feel there is a limit to what Europe should do. People want control over the areas which we have to tackle jointly in Europe.
Needless to say, there were other reasons why people voted 'no'. There are those according to whom Europe produces too many rules, or does too many things that should be regulated nationally, while others find the administration in Brussels is too lacking in transparency, and concerns about the Dutch financial contribution also played a part. There was too little appreciation of the specific added value of European cooperation. If you think this through, these issues can, to some extent, be resolved in a new Treaty.
To another extent, we must be aware of these concerns that very many citizens in the Union have in our day-to-day policy decisions. We have made a good start on this in the past two years. Subsidiarity and less legislation are at the top of the agenda, not least in Brussels. There is more transparency. We have a budget that enables us to do what we have to do until 2013. We also have the right policy priorities, including climate change and energy policy.
This, Mr President, honourable Members, we owe to your Parliament, the President of the Commission, Mr Barroso, and the presidents of the European Council, namely, and in chronological order, Mr Blair, Mr Schüssel, Mr Vanhanen and now Mrs Merkel. It shows that Europe is prepared to prioritise matters that occupy the minds of the citizens.
Before I turn to the things that the Netherlands hopes to find in a new Treaty, I should like to make a point. A referendum was held in four Member States, which produced two yes's and two no's. In total, 18 Member States approved the Constitutional Treaty via their own democratic process. The Constitutional Treaty was widely supported in your Parliament. There is no two ways about it. I hope, though, that we will be able to concentrate on what unites us, rather than on what divides us.
The Dutch Cabinet seeks to find a joint solution in a constructive manner. This is, with a view to Europe's future, very much called for. The points on which the Netherlands focuses are directly related to public concerns that have surfaced over the past two years. No more, no less. This is to gather the necessary support for ratification of the new Treaty.
In this light there are, I think, irrespective of the specific requirements of institutions and Member States, two major joint ambitions regarding the new Treaty. In the first instance, we want to improve Europe's democratic functioning. Secondly, we seek to enhance Europe's decisiveness.
Europe's challenge has always been to set up the institutions in such a way as to ensure that as much justice as possible is done to both - at times - conflicting objectives. The institutional balance which the Convention and the previous IGC worked out offers improvements, both in terms of democratic content and power. The Netherlands is keen to retain these improvements, provided that agreement on this can go hand in hand with a credible way of dealing with the citizens' areas of concern.
I will outline what the Netherlands faces in order to reach a solution jointly in four points.
First of all, the successful method of changing the Treaty must be continued: improving Europe step by step, with a view to striking a balance. As I said earlier, the symbolism of a constitution plays an important role in the 'no', and this is why the Netherlands has argued in favour of a change to the treaty, as was the case with Amsterdam and Nice. This is following in the footsteps of the Monnet method: small steps forward, with concrete meaning. It turns the spotlight to the improvements, the democratic guarantees and increased decisiveness. This is how we can have a positive debate, and move forward from under the shadow of the rejected Constitution. In short: the name, the form, as well as the content that determine the image of a constitution require reconsideration.
Secondly, the Netherlands sets great store by improving the Union's democratic functioning. A very important lesson we need to take away from the referendum is that the Dutch want to be certain that they have a say in the decision-making process. They want their voice heard in Europe. The institutional proposals of the Constitutional Treaty are a step in the right direction. The rule that the European Parliament always codecides when the Council takes decisions by majority is a case in point.
Improvements are possible, though. In the case of the subsidiarity test for European legislative proposals, national parliaments should be accorded a more important role. If national parliaments pass a negative verdict by majority, this should have consequences. More involvement of the national parliaments should not be at the expense of the European Parliament. This test is done in the very first phase of decision-making. A verdict on subsidiarity is very much something for national parliaments to pass. The European Parliament retains its full role in the codecision procedure. The Commission's right to initiative is infringed upon. As you, Mr President, told me recently, the European Parliament and the national parliaments complement each other. Like democratic partners.
This brings me to my third point: in addition to becoming more democratic, Europe must, and indeed can, become more decisive. I am referring to today's important topics that concern the public, when I say this: climate change, energy policy, the fight against terrorism and migration require a pro-active, joint approach.
The Constitutional Treaty contains valuable improvements, with more majority decision-making. We cannot get around the fact, though, that people are reluctant to give up vetoes, and are frightened about a creeping increase in powers. This is why we must be quite clear. There is no power without support. Where necessary, we must, therefore, dare take the step towards majority decision-making. And I am prepared to stand up for those choices, provided that the transfer of sovereignty is a conscious choice, safeguarded by proper guarantees. The Union's powers must be clearly defined. Only then can we ease the hesitation surrounding the transfer of sovereignty. The Netherlands will be tabling proposals to this effect.
A particular point that is related to this has also been the subject of intense debate in your Parliament. I am talking about the relationship between the internal market on the one hand and the freedom of movement on the part of the Member States when shaping their public services on the other. More clarity can be injected there as well, without taking anything away from the internal market. I am in favour of a strong internal market, as the citizens of all Member States stand to benefit from it.
In matters such as the pension system, social security and education, however, the Member States seek to tailor these to the national situation. Europe should allow for this, for example, by laying down a number of criteria for services of general interest.
This brings me to my fourth and final point. I think it is a good thing that the enlargement criteria are included in the new Treaty. We have had the collective wisdom to enlarge the Union and I stand four-square behind that decision. It says something about Europe's future and the change following the divided Europe dating back to after the Second World War.
Nobody can deny the fact, though, that there is also doubt about the enlargement among the public. In the Netherlands, there is the perception that the Union does not take its own rules seriously, or not seriously enough. We may have the criteria, but these are not strictly followed in the eyes of the Dutch people. As this is something that affects public support for Europe, it is necessary to include the criteria in the new Treaty.
Mr President, honourable Members, Europe has come a long way in 50 years. Expectations are running high. Together, we can set the tone when tackling climate change, the fight against poverty and insecurity in the world. Together, we can use Europe's economic potential in an ever more integrated world economy. Together, we must commit to a reliable supply of energy and raw materials. Together, we must fight the degrading spread of illegal migration, which is why we need a strong and decisive European Union, a Union that enjoys the trust of those who live in it.
In the Netherlands, I will not hesitate to stand up for a treaty that comprises the four elements that I have just outlined - because I believe that the time is right for this, because I have great confidence in the Presidencies of Mrs Merkel and Mr Socrates after her, and because I believe that together we can take the next step, but above all, because this Treaty is needed to face up to today's challenges together.
I recently came across the words of Robert Schuman, one of our visionary founding fathers, and I was once again struck by how wise and true they were. In his declaration of 9 May 1950, he said - and I quote - 'Europe will not be made all at once, or according to a single plan. It will be built through concrete achievements which first create a de facto solidarity'.
I think that Mr Schuman's words are as current as ever, and can be guiding in our joint task to develop Europe further. Thank you very much.
(Applause)
Mr Balkenende, I would like to thank you for your speech and, most of all, for what we hope is your firm determination that we should, together arrive at a good solution.
Mr President, Mr President-in-Office of the Council, Commissioners, I should like to thank you, Prime Minister Balkenende, for the perspective on Europe that you have given us today, a perspective that the Group of the European People's Party (Christian Democrats) and European Democrats very much shares.
(Protests)
I see that those who are interrupting me have a very good perspective and that they listened carefully to Mr Prodi yesterday: he was ready to part with the flag, you have brought us yours today ... This is a very good image and a very good example!
Europe means, of course, a currency, a great market, the opening up of borders and student exchanges, but, above all, Europe is the ideals, principles and values that are the envy of the entire world. Europe is traditions, a civilisation, but it is also the adaptation to new realities; it is a certain idea of globalisation, of the reforms aimed at creating a fairer society. Europe is not about maintaining the status quo; it is about movement and progress.
Mr Balkenende, you are the Prime Minister of the country that is perhaps most open to the European spirit, I am not afraid to say, a country in which tolerance and solidarity are the driving force of social cohesion. Seventy-two per cent of your fellow citizens have come out in favour of European integration, when the European average is around 53%. However, the people of the Netherlands, like the people of France, rejected the Treaty in 2005. This certainly means that, as far as the great majority of them are concerned, Europe is not legitimate enough, not credible enough, and not effective enough. It certainly means that they regard the actions of the European Union as being too far removed from their everyday lives. We must learn lessons from these judgments, even if we do not share this opinion, which is often too critical.
I shall not go back over the merits of European integration, as we are very clear about them. However, we must convince Europeans that our common project is not only beneficial, but also absolutely crucial. The draft treaty contained most of the answers to our fellow citizens' questions and dissatisfactions. We therefore need to take up the best parts of this treaty, namely parts 1 and 2. What Europeans are expecting from us is a better life, is Europe affirming its values in the world, as it has just done in Moscow, and as it must do more in the Middle East, and in Darfur.
By putting ourselves in a position to make decisions, both democratic and effective ones, we are satisfying Europeans because we will be able to tackle the real fundamental problems. Let us cure Europe of its paralysis, let us provide ourselves with the resources for our political ambitions: the sooner the better, and the 2009 European elections is the most opportune time. Let us work relentlessly along these lines.
Prime Minister, you have had the courage to carry out ambitious, long-term reforms in your country. You have not given in to the easiest options or to demagogy, and the results are there to see. You have carried out these reforms by respecting values, solidarity, open-mindedness and responsibility. That is the path that my group calls on Europe, as a whole, to take. You mentioned the role of the national parliaments and the need for a clearer division of responsibilities between the Member States and the European Union. On that point, too, we can only support you.
If the national elected representatives of our countries do not take hold of European affairs - which no longer come under foreign affairs, but national affairs - if our national fellow Members do not seize the European dimension of our major issues, then the road will be even longer and more difficult. Who does what? Who is responsible for which policy? The citizens want to know! Such clarification will prevent the ministers from putting the blame on Brussels, and we will deprive ourselves of an overly facile national alibi.
You also raised the issue of European enlargement, Mr Balkenende. On this point, too, we must be clear. Europe can no longer let in new members until it has resolved its internal problems.
Ladies and gentlemen, our immediate priority, and that of our governments, must be to reach an agreement among the 27, as quickly as possible, on the institutions. Mrs Merkel has created the necessary dynamic and, in spite of the dramatic gestures, both sides' positions are coming into line with each other. Let us seize this opportunity and let us reach an agreement among the 27 on the key issues, namely Europeans' rights and the decision-making process.
(Applause)
on behalf of the PSE Group. - (DE) Mr President, I shall begin by commenting on something we have just heard. You said, Prime Minister, that your government is in favour of a legal framework for services. Thank you very much for that; now perhaps you can say that to the Group of the European People's Party (Christian Democrats) and European Democrats, to whom you have close links, who, this morning, rejected that very idea.
I would like, Prime Minister, to refer to two of the observations you made, and which I see as the most important things you said in your speech. 'I hope that we can concentrate on what unites us and not on what divides us.' That was an encouraging thing to say. Until then, we had been under the impression that the Netherlands was focusing on what divides us rather than on what unites us.
If that is meant to be an announcement to the effect that you and your government are willing to make compromises rather than insisting that the Dutch 'no' must result in fundamental change in Europe, if it is meant to mean that the Dutch 'no' means that the Constitution will not enter into force in its present form, but instead in some other, with some other comprehensive reform that will make the European Union more efficient, and that you, to that end, are prepared to make compromises and then defend them at home, then that, Mr Balkenende, was a good speech.
(Applause)
By it, then, we will judge you, for I was in Rome, where we met, and where I saw you sign the Constitution with a golden pen. As you know, I keep a watchful eye on Dutch domestic politics. Compared with the other battles you have had to endure in the Netherlands, the battle for the constitution was - if I may put it that way - a rather restrained one. Nobody will regret it if you land more punches in future.
Europe must learn to land more punches, but it will not do that on the basis on Nice or of 'Nice minus'; that will not make Europe a better fighter, but rather less able to take the action that needs to be taken in such situations as that in the Middle East, where, it is worth remembering, 13 000 European troops are stationed on the border between Lebanon and Israel in pursuance of the UNIFIL mandate, and I ask you also to think of the Gaza Strip in Palestine, where we are in the thick of the chaos, and where the place is getting like Somalia. Why is Europe not represented there by a foreign minister who could get something done? It is because of the unanimity rule in the Council, which is preventing Europe from taking action.
(Applause)
I have nothing against Calvinistic self-denial. I gather that you want no more flags, no anthem, and no foreign minister. Good: Beethoven's symphonies have survived revolutions and wars; they will outlive the European Constitution too.
(Applause)
(NL) As the President of our Parliament introduced this debate in Dutch, I, too, Prime Minister, should like speak a few words in it. If, in future, the Foreign Affairs Minister is called the High Representative of Her Majesty the Queen of the Netherlands, then I have no problem with that, provided that he does his job.
(DE) What is crucial is not what he is called, but rather what he is meant to do.
(Applause)
I am a great admirer of the Dutch people; the Netherlands is a wonderful country with a great tradition, a country with a tradition of seafaring, and seafarers have always been courageous people. It was Dutch people who first sailed round Cape Horn and gave it its name. I, for one, get the feeling that they have today embarked on a ship and set the sails. Mr Goebbels has already pulled the flag down to half mast. I am less sceptical; I get the impression that you, today, have hoisted the flag halfway up again, so I urge you to hoist it all the way up, and I can promise you that this House will put wind in your sails, so that then, Mr Balkenende, you will be sailing towards a compromise.
Yesterday saw Mr Prodi expressing his own willingness to compromise; he is completely in favour of the Constitution. If you want half a constitution and you and he can meet one another halfway, we will end up with three-quarters of it, and a 75% constitution would be the Constitution without the anthem, without the flag and with a foreign minister called by another title. It would be a good result.
(Applause)
on behalf of the ALDE Group. - Mr President, yesterday, in this Chamber, one of Europe's great champions sketched his vision of a Union fit for the 21st century - a Union that is democratic, transparent and, above all, effective. However, crossing that Rubicon requires firm leadership, Mr Balkenende.
The German Presidency has shown its strength by uniting Member States under the banner of the Berlin Declaration. It must pull them together again in the weeks before the European Council and the Intergovernmental Conference which follows if we are to win the war of public opinion and unite around a revised Treaty.
The stakes are high. Your Foreign Minister, Mr Verhagen, said: 'In today's globalised world people are afraid of losing their jobs, their social security, their quality of life'. Yet that is not an argument for less Europe, indeed, it may well be an argument for more Europe.
(Applause)
Europe cannot secure its energy supply, combat climate change or tackle terrorism with a retreat into unilateralism. You, of all people, should know that, Mr Balkenende. For history teaches us that the Netherlands' golden years - as the wealthiest nation in the 17th-century world - came from uniting the seven provinces, not dividing them. You must convince your citizens that unity and prosperity are inseparable; that inability to make progress on political integration means Europe will lose its place as a global standard-setter and end up at the mercy of powers like Russia with its belligerent energy policy.
To take key decisions on jobs, security and quality of life, the Union needs an end to unscrupulous use of national vetoes. To address the democratic deficit, it needs greater democratic accountability. To maintain its international prestige and internal effectiveness, its institutions must change with the times.
None of this is possible without the substance of what was agreed in the European Convention, and that substance must be maintained, whatever cosmetic surgery you try to effect on the surface.
We are not just talking about ideology here: we are talking about people's jobs, their quality of life and their long-term prospects. It is time that you, and others like you, retook the initiative and brought Europe back to their people.
Nobody here is seeking a European superstate - diversity of customs, history and language will ensure that. However, we are seeking a European 'superpeople', a united people.
Too often our heads of government have taken the advice of the English Conservative Prime Minister Arthur Bonar Law when he exclaimed: 'I must follow them; I am their leader'. But populism cannot move Europe forward, nor cement our quality of life, international influence or economic strength - only solidarity can do that.
When concerns over the so-called symbols of a superstate - like flags or anthems -supersede debate on real issues, then it is time for a change of strategy.
(Applause)
Your public demands energy security; it demands a European environment policy; it demands common action on migration. From the new Treaty, they will get it, for the tools are already in the text. So sell that to your people, instead of sidestepping the issues. Stop letting the tail wag the dog, and lead the Netherlands back to the heart of European decision-making, as befits the founder status of your country in our Union.
In conclusion, Prime Minister, I would say, do as your countryman Justus Lipsius advised: be stoical in adversity, embrace necessity and be constant in your faith in Europe. For your people's peace, prosperity and security depend upon it.
(Applause)
on behalf of the UEN Group. - Mr President, I would like to thank the Prime Minister for his presentation today. I was struck by the ideals of compromise and consensus contained within his speech. Particularly when we look forward to Europe's future, it is a Europe that has to be based on consensus, because, as Mr Daul said earlier on, if Europe means anything, Europe means equality. Europe means equality between nations, between peoples, between cultures. Europe means equality between all people within the European Union.
That means that you cannot drive a coach-and-four and force everybody down the same path. It makes it more difficult to find agreement, yes, but it is still the best way of finding agreement. What we heard yesterday from Mr Prodi was not the new way forward, it was a threat: a threat that we will create a two-speed Europe for those who are with us and those who are against us, words more reminiscent of George W. Bush than of a European statesman.
I am convinced that the future development of European policy and European ideals will not come from telling people to look at the great opportunities they have lost, to look at the things that they have thrown away. It will come by us convincing people that this is the best way forward, that this is the best path to follow.
Many here have mentioned issues such as climate change, pension security, energy security and others. Yes, Europe can play a role and Europe can do things that are positive. Likewise, with regard to immigration and our own internal security, we can do things in a cooperative and consensual way that can achieve good. We have already done that, but there are still things that are best left to Member States, things that require unanimous agreement in the Council, not qualified majority all of the time.
I think it is wrong, and I use this opportunity to point this out again. Commissioner Kovács and others are coming forward with proposals for harmonisation of taxes that they do not have the power to implement under the present Treaties and which the new Treaty would not give them the power to implement, and yet they continue to do it. Why? Because it is ideologically driven. It is a political move and one that is driving people further and further away. If officialdom can ignore the rules, why should we not ignore them too?
George Bernard Shaw once said that some men see things as they are, and wonder, 'Why?'. We should dream things as they should be, and say, 'Why not?'. Consensus, compromise, cooperation - yes, that is the way forward, but most importantly of all, we must convince the people that it is the right way forward.
(Applause)
on behalf of the Verts/ALE Group. - (NL) Mr President, my group would also like to extend a warm welcome to Prime Minister Balkenende and thank him for accepting the invitation. In the Netherlands, the new Cabinet has just spent 100 days talking with the public, but it was 500 days ago that we last heard anything said about Europe. Just as well that this came to an end. The question is, of course, whether people have actually been listened to.
You seem to have been shopping selectively. With regard to your interpretation of the 'no', you only mention those objections to the Constitution that lead to a less ambitious Treaty, in other words, to fewer changes. This is a very bizarre way of thinking. Do you really believe that people have voted against the European Treaty because they are so satisfied with the current European Union? Do you also think that the flag and the national anthem really are the biggest problem?
According to 80%, not least of the 'no' voters in the Netherlands, the negotiations should be seized as an opportunity to carry out more thorough reforms and to continue the democratisation process in Europe. Sixty-eight percent of the people also want a real European foreign and security policy.
There is no mention of this more far-reaching democratic ambition anywhere in your proposals, though. You also want to scrap the Foreign Affairs Minister. You only want less, and you present this as an inevitable development.
This situation is comparable to that of an unsatisfied customer who goes back to the bicycle shop and says 'fine, you can swap the bike, but only for a scooter'. I will not settle for a scooter, though; all I want is a better bike. One with brakes, that would do. After all, not all decisions should be taken in Brussels, and it is a good thing to demarcate national and European powers better. Brakes only make sense, though, if there are pedals.
You claim that people want more control, but this seems to be in conflict with your commitment to the Charter of Fundamental Rights. You did not make reference to it on this occasion, but I have a hard copy somewhere of the debate in the Dutch national parliament, when you said: 'In the case of the Treaty being changed without any constitutional pretensions, the text of the EU Charter of Fundamental Rights should not need to be included in its entirety'. Surely this is a bizarre interpretation of the 'no'! There will not be many people who have voted against the constitution because this would have entitled them to more rights.
(Applause)
Unlike the ECHR, the European Charter of Fundamental Rights also contains social fundamental rights, which can put up a barrier against anti-social interventions from Brussels in the welfare state. Now that would be a brake that I would think worth having on my bicycle.
Finally, your real reason to remove the flag, the constitution, the Charter of fundamental rights and the anthems, is purely domestic. If the Treaty no longer shows any signs of a constitution, then you will be able to avoid a referendum in the Netherlands. We might be able to agree to disagree then. My party is quite happy to abandon the idea of a national referendum if you fear that in future, you will end up feeling isolated again. Perhaps we might get a European referendum instead, though, in which case you would not be isolated, but would instead, be doing what twenty-first century democracy requires of you. I would welcome your comments on this.
(Applause)
on behalf of the GUE/NGL Group. - (NL) Mr President, yesterday, the Italian Prime Minister, Mr Prodi, urged the Members of this Parliament to defend in their countries the old draft for a European Constitution and said that this draft already contains so many compromises that it is virtually impossible that there should be any more of them.
This sort of talk goes down well here, for this is a place where democracy is mainly seen on a large scale and from up above. It has transpired that this can really clash with a small-scale democracy from the bottom up, in which many more people feel involved.
In 2005, the parliaments of the Member States were in favour of this constitution by large majorities. In the Netherlands, this figure was even as high as 85%, and in the Netherlands, unlike in France, where only the president decides on such things, it is parliament that decides on the subject of a referendum. The referendum was held at the proposal of three parties that were in favour of the constitution and that really believed that the voters thought the same way. Despite a high turn-out, 62% voted 'no'. It is highly likely that a majority of the voters in Belgium, Germany, the United Kingdom, Sweden and Denmark would have equally said 'no' had they been given the opportunity.
Today, the Dutch Prime Minister Mr Balkenende is struggling more than his Italian counterpart did yesterday. Earlier this year, the following agreement was reached in the government agreement on behalf of his coalition and at the behest of the voters - and I quote 'attempts are being made to change, and possibly combine, the existing EU treaties in which subsidiarity and democratic control are safeguarded and in which content, size and title are significantly different from the previously rejected Constitutional Treaty'.
The Dutch Government was right to point out that in the European Union, the national parliaments must be given more voting power and that national decisions on public services should not be distorted. This is different from the constitutional text that calls for an ever more far-reaching liberalisation of services and free, unadulterated competition. This Parliament, which backed my proposal on 10 May to give the Member States, their regions and their municipalities more freedom in the way in which they organise their public transport should recognise the value of this.
I would say the following to Prime Minister Balkenende and his government. If you receive insufficient support in this Parliament today, this does not mean that you are cut off from Europe. You have the difficult task of realising your government agreement. There is no reason why you should let others who still hold onto the old constitutional project dictate to you.
(Applause)
on behalf of the IND/DEM Group. - (NL) Mr President, Prime Minister, as a Dutch MEP, I am particularly delighted to see you visiting us here. In this House, since the 'no' to the European Constitution in our country, we have talked too much about the Netherlands instead of with the Netherlands. Let it be clear that I largely share the Dutch Government's view, yet, even so, I should like to make a few recommendations leading up to the European Council of 21 and 22 June.
First of all, I appreciate your efforts in respect of the Constitution's aspirations to do such things as introduce the position of a permanent president; such a person would soon develop into a European President, and so I would propose a rota system for three presidencies, each lasting one and a half years, made up of one large, one medium-sized and one small Member State. This will avoid the unnecessary concentration of power surrounding one permanent president, and all Member States will retain the prospect of a place in the presidency on an equal basis.
Prime Minister, I support your wish to include the Copenhagen criteria in the new Treaty. It is, however, just as necessary, in this new Treaty, to define once and for all the borders of the European Union, for this is something to which the European Union's citizens, and its neighbours, are entitled. I am specifically thinking of offering countries like Ukraine, Moldova and Belarus a prospect of EU membership in the long-term, this in combination with a powerful neighbourhood policy in order to help these countries overcome structural problems.
I noticed there was some hesitation when you tabled your proposal to give national parliaments the power to veto legislative proposals from the Commission. I think it is better to give the European Parliament the power to refuse a proposal from the Commission, in which respect national parliaments can make their concerns known to the European Parliament. This route strikes me as purer institutionally and at the same time, it strengthens interparliamentary cooperation between the EP and national parliaments. Prime Minister, I should like to hear your thoughts on the points I made.
(Applause)
on behalf of the ITS Group. - (NL) Mr President, Prime Minister, the Dutch electorate rejected the European constitution by a large margin. I can only hope that your government will continue to strive for a new Treaty rather than a constitution. I also hope that the voters will be given the opportunity to speak out on this, not only in the Netherlands, but in all Member States.
This debate is not only about the institutional issue, though. It is about the future of Europe, thus including the fundamental question about the EU's borders, the question as to whether a non-European country such as Turkey could join. When you took over the EU presidency in 2004 and came to the European Parliament for the first time, you said that you would make sure that Turkey met all the Copenhagen criteria. Can you, Prime Minister, three years down the line, declare, hand on heart, that you have kept that promise?
The Turkish-Armenian publisher Hrant Dink was murdered after he was condemned by the Turkish courts as a criminal. Orhan Pamuk, a winner of the Nobel Prize for literature, fled the country after he, too, received threats. In Turkish criminal law, it is a crime to insult what is termed 'Turkish identity'. Freedom to express opinions is therefore absent. I am not even talking about the murder of three Christian publishers and a Catholic priest.
I could also mention the fact that Turkey still refuses to recognise one of the EU's Member States or fulfil its duty to open up its ports and airports. Moreover, the trial of strength that is going on between the Islamists on the one hand and those in favour of the secular state on the other, should cause concern in Europe, but the European Union persists with the negotiations as if nothing was wrong. They completely ignore the large majority of the people who are against the accession. And whether they like it or not, this arrogance and this detachment from the world are the biggest threat to the EU's continued existence.
(Applause)
- Mr President, one has to ask how much energy has now been wasted on chasing the moonbeam of an EU Constitution. In the rarefied atmosphere of this House, an EU Constitution may seem important, but frankly, most of our citizens have moved on and care more about things like good education, a good health service and rising house prices - things a constitution will not change.
Part of the reason that the EU institutions are stuck in this rut is because of the refusal to take a democratic 'no' for an answer. These debates are dominated by siren demands for what is unobtainable and with demands for stratagems to avoid letting the citizens have their say. Hence the ploys of a change of title, a slimmed-down text and a total aversion to referenda.
But rejig it as you might, that which imposes the apparatus of statehood on the EU, with a president and a foreign minister, and that which further savages national sovereignty by promoting even more qualified majority voting, is the same old tired, tarnished product that has already been rejected, and upon which citizens must have their say.
Desperate as my own government is to welsh on the pledge of a referendum in the United Kingdom, I say the people of each nation-state have a right to have their say. Only those lacking in confidence in their own case or with a knavish design to thwart public opinion run away from letting the people decide.
Prime Minister, you were brought here today - as I am sure you realise - so that the Euro-fanatics of this House could try to pressurise you to depart from the democratic decision made in your own country. I trust you will not be so foolish as to allow that to happen.
Mr President, I am very much obliged to those Members of Parliament who have spoken for their inspiring contributions. What I sense in this House - and I would not have expected it to be any other way - is an atmosphere of inspiration, one in which the European ideals are considered in the context of the Europe of the 21st century.
This is why I was so moved by what Mr Daul said - and this may well be what matters more than anything - about the values that have made Europe what it is today, the values which Europe stands for and the values for which we shoulder responsibility worldwide: peace, security, democracy, human rights and solidarity. These have made Europe strong, and that is what we need at the moment. This is perhaps where I should like pick up on what Mr Schulz said earlier.
(DE) It really is very good that we should meet again; I well remember our previous meetings. It was really great to discuss things with you, it is so still today, and for that I am very grateful.
(NL) He spoke about the international aspects, the foreign aspects of the European Union, and I can do no other than endorse what he said. We live in a world in which changes are on the way - in China, India and the United States. We see changes in the areas of security, the fight against terrorism, the climate issue and energy. Europe can do better, work more effectively and speak more with one voice in all these areas.
Discussion of what the High Representative is to be called can wait until later, but what is important is the content and the message of the values Mr Daul mentioned. Let us propagate these, and let us do it together. These are issues that say something about our ideals involving the Europe of the future, not only here and on our own continent, but worldwide. Mr Daul made a plea for this, which strikes me as appropriate and necessary.
This brings me to the point Mr Watson made, namely that of energy. I should like to repeat what he said in this connection: we cannot do without one another. If Europe does not speak with one voice, we will face big problems. Energy is not just a matter of its presence, energy is also related to stability. Stability involving the supply of energy has an economic, social and ecological dimension. We need each other on this level too.
Listening carefully to what Mr Watson said, which is what I did, I can see a connection between the European ideals, the way in which Europe presents itself to the outside world, foreign policy, and the way in which it tackles specific issues which we advocate, such as the energy issue to which he referred. If you think about this long and hard, then Europe faces a huge task.
I liked the comparison that Mr Watson drew with the Netherlands of the 17th century, the Golden Century. An era in which the Netherlands did extremely well worldwide. Did all of this come out of nothing? No, it did not. In order to achieve this, we had to take action. We needed to sail the seven seas and have a sound administrative structure in place. Did this happen overnight? No, indeed not; it took time. What we did have, though, is determination in terms of wanting to achieve certain things together.
If this is what you refer to, then you have touched a soft spot in me, because it brings up the question: how do we give shape to the Europe of the 21st century? How can we ensure that Europe can perform in the areas of economy, energy and global relations? The key question today is: are the existing relations adequate? No, they are not. The Treaty of Nice is not enough to meet the requirements of the 21st century.
(Applause)
This, of course, begs the question: what is the best way? Then you face the problem that we in Europe have Member States that have approved the constitution, those that have said 'no' and countries that have not yet taken a decision. This is the reality.
The last few years - the time of reflection - have not been in vain. I think that we have given answers to the citizens. We have said, let us work on the concrete projects in Europe. Make it clear to the people how important Europe is, so that Europe can return to people's minds and hearts.
We have spoken about the process of enlargement. Let us turn this into a credible project. Let us carefully consider the criteria that have already been tightened up. That too is a question of the European project being credible.
We have said, let us tackle those topics that are so critical to the people in Europe. Namely energy and the climate. This is also why, together with Tony Blair, I have written a letter to my colleagues to say that we want the topics of climate and energy high on the European agenda. They are also matters of concern to you. We cannot do without one another. Let Europe prove what it can do.
That is when the period of reflection will come into its own. It should not be the case though, and I would like to make this quite clear, that at the end of the period of reflection, we end up with a climate in which one group is pitted against the other, in which the group of the 18 ratifying countries is pitted against those that said 'no'. If we were to do this, then we will not resolve the situation.
It is my sincere conviction that it is possible to find solutions. Let us do this in a way with which we can all identify. This is, as I see it, the method of constitutional amendment, as we have done before, a viable route, because it is possible to embrace the sound elements from the Constitutional Treaty. Because those elements of an institutional compromise should play a key role. Because we cannot leave things the way they are.
Needless to say, we have to look at the various sections. Mrs Buitenweg made a comment on the Charter of fundamental rights, which is very sensitive here, and I can see why. If you talk about the Charter, then you can join our camp, because we are equally persuaded of the importance of fundamental rights. Except, what do we see? The question is whether all of this should be included in such a Constitution, or if it would be possible to refer to it using different means. This is the point.
So let us discuss the significance of fundamental rights, whilst considering the limitations of a Constitution. This is a debate that I should like to enter into with you.
It is my sincere conviction that we must make haste. My dream and ideal is that in June, we will be able to say that we will draw up a well-defined time table to resolve the issues. We would like to resolve them within a few years, and that is possible only if we join forces.
I have made suggestions to this effect in my presentation. I argued against a Constitution, but in favour of an amending treaty instead, taking into account the role of the national parliaments without impinging on the role of the European Parliament, because your role is indispensable in Europe. I have mentioned these elements, and we must be able to act in unison, to consider what unites us rather than what divides us; that is where Mr Schulz is quite right, and we have to want to strike compromises. This applies to us all.
If we manage to pull it off, then we can make progress; that is my plan. I am also doing this with the feeling and conviction that we must make sure we only talk about a 'no' of two countries, because feelings among citizens and concerns are a reality. We must answer the questions that are around today. If we do this from a position that we want to find a common solution, draw short-term conclusions, check what is needed for this, and I have made a contribution to this, then it is possible to find solutions.
Indeed, what is unacceptable in a time of further globalisation, of social issues, is that we would be unable to find answers, because the division that was would simply carry on.
I think we owe it to the founding fathers of the European Union, Adenauer, Schuman, de Gasperi, Monnet and all the others, to hold steadfast to the ideals, and, as Mr Daul said, to keep the value of Europe, the European dream in mind at all times - not to overlook public concerns, but do what has to be done. If we draw these conclusions in June, then we will have achieved a great deal. For this, we need each other, and I also think that we owe it to the ideals that we seek to achieve.
Mr President, I was inspired by what you said. I will take your words to the Netherlands, and then we shall all have the task of finding solutions quickly, taking into consideration each other's positions, but always considering what we need to keep at the forefront of our minds, namely working on a European dream in the 21st century.
(Applause)
(NL) Mr President, Prime Minister, I should first of all like to thank you for coming to Strasbourg.
The drafting of a new Treaty is in the interests of all of us. Now that France and the Netherlands have voted against the draft Constitution, we need, as has already been said, to look for another document, one with which all 27 countries can identify. It goes without saying that the Netherlands has a particular responsibility for making a huge effort in this respect. This is why it is useful that you have reminded us of the sensitivities surrounding this issue in the Netherlands, and that you have indicated the direction from which solutions are expected to arrive there.
Whilst the Netherlands is one of Europe's co-founders and it is still pro-Europe, as is evident from any study, it does not want too much of Europe; it does not want Europe as a super state, or a constitutional set-up. The Netherlands likes to see things progress step by step, with due respect for subsidiarity of the Member States, a Europe that is more democratic and more decisive, and can therefore take majority decisions in more areas, and would like to see the enlargement criteria included in the Treaty.
It is also important to be reminded of the sensitivities and requirements of the other Member States. After all, 18 countries have already spoken out in favour of the draft document and value the progress that could have been made by means of the text that was available at the time. What matters now, is that we all come up with a fresh treaty document in a short space of time, which is in the interest of us all.
I was reminded of Paul-Henri Spaak's words; he said: 'Europe still consists solely of small countries. The only relevant distinction that remains is that some countries understand this, while others still refuse to acknowledge it.' He said that in the 1950s. If this was the case back then, how much more relevant is it now, at a time of globalisation and internationalisation and with huge international issues, for example in the areas of immigration, energy, the environment and the fight against terrorism?
You described Europe as a rare and successful project. Indeed, it benefits the countries and the people. What we could do better together, we should. Anything that can be better regulated at national level should continue to be done at national level. The discussion is therefore not whether we are for or against Europe, it is about how we, in the short term, and involving all 27 Member States, can put the firmest possible foundation in place for a decisive, transparent Europe. The newspaper headlines read: Europe high on Prime Minister's agenda. Congratulations on your level of commitment in this matter, both at home and in Europe.
(Applause)
(NL) Mr President, I bid Prime Minister Balkenende welcome to the European Parliament. Just as, of course, the 'no' in the Netherlands was relatively firm, no less so, too, was the 'yes' from the European Parliament. I should like to give you credit for the fact that in your contribution and also in your responses, you tried to venture beyond the 'yes' and 'no' to see how we could come up with a Treaty. Not a Treaty of a kind that, I agree with you, has been stripped naked, but a Treaty that gives answers to a number of key issues that we are facing. Sometimes, this means that more is needed than what was set down in the original constitution, sometimes less or different.
I should like to try to move this debate to the next level with a number of very specific questions. You said that you support the idea of criteria being put in place for services of general interest, so that countries will be able to regulate their own public housing, health care or other areas more. Are you prepared, via a protocol or in the Treaty, to include a basis for this of some kind, so that a legal basis of some kind is in place?
Secondly, you said something about the Charter. If I understand correctly, you say you and your colleagues in the Dutch Government agree with the content of the Charter, and would like to see it become binding, but it need not be included in its entirety, as long as there is a document in the new Treaty that safeguards this binding character. What I would like to know is whether you have a formula that can make this happen, for, if you do, I share your way of thinking.
Thirdly, subsidiarity. Your plea in the field of subsidiarity is to create more room, to keep at a local level what can be done at a local level. Do you have a formula to tighten up subsidiarity, and if so, what is it, compared to the formula included in the draft Constitution? Are you prepared, in this connection, to give the regions more room to experiment?
Fourthly, you stated that you would like to abolish a host of vetoes, which will give us in this House an undoubted right of codecision, although that is not what we want in certain areas. Are you mainly referring to criminal law? Perhaps you would not mind clarifying again what your formula would be in that respect.
You also said that 'Foreign Affairs Minister' is not the title we use. So what are we supposed to call him?
Finally, if the Netherlands opts for a Treaty, and a sound one at that, then I hope that the Prime Minister will blaze a trail in his own country, along with leaders of the other coalition parties, to inform the Dutch people and also get them onboard in good time, so that a real debate can underpin positive support for Europe.
(Applause)
Mr President, Prime Minister, three elements puzzled and concerned me in your speech.
Firstly, your determination to keep the three-pillar structure will contribute neither to simplifying nor to making more transparent the system of the Union, nor will it strengthen the capacity of the Union to act effectively.
Secondly, I was quite unable to understand what you were saying on the issue of clarifying competences and the transfer of sovereignty. As we all know, sovereignty cannot be transferred and competences cannot be conferred without the full agreement of 27 Member States.
Thirdly, your demand that national parliaments should be able to block the Union's legislative process seems to me to be a severe assault not only upon the right of initiative of the Commission, but also upon the legislative prerogatives of the Council and Parliament. The setting-up of an effective third legislative chamber would be quite the opposite of simplifying, it would be an abuse of the principle of the separation of powers and it would certainly confuse the public. I would be grateful for a single example of where the Tweede Kamer [the Dutch House of Representatives] so far could have raised a complaint about a draft proposal breaching the principle of subsidiarity.
(Applause)
(PL) Mr Prime Minister, Mr President. The future of Europe is safe. The development opportunities of the new countries, accelerated economic growth in old Europe, and ultimately emancipation in international relations are just some examples of the success of integration. The European Union works.
That is why I warn against the hysterical cries of a European Union crisis coming as a result of the problems of the reform of the treaty. The 'constitutional treaty or death' approach propounded by Romano Prodi yesterday is a serious mistake, and will bring nothing but tension. But even the supporters of this inflexible position are jointly responsible for slowing down negotiations today. Dressing up the old treaty in new clothes, or separating it into smaller chunks is a rather cheap ploy.
I am confident that as the prime minister of a country that rejected the old constitutional treaty, you will be more pragmatic on matters of substantive amendments to the new draft treaty.
I listened to your speech with Jan Zahradil, the Czech negotiator. I would therefore like to say that pragmatism is expected from you not just in Poland, but also in the Czech Republic.
(Applause)
(DE) Mr President, Prime Minister, on the television a few days ago, a young Dutchman said, on being asked about the European Constitution, 'What do we need a Constitution for? This is an economic area.' I found myself wondering how it is possible for a young man in the Netherlands today, in a country that was a founding member of the European Community, was one of the first to embrace the idea of creating a politically united Europe, and had undertaken to overcome nationalism - how it is possible for such a young man not to know that this is a political union?
To that question, you have today provided me with the answer; a government that seeks to remove a symbol, to remove a flag, seeks to do away with an idea, to hide it away, to make it disappear. Take away the rhetorical flourishes and polite formularies, and your speech today is an ice-cold, nationalist, declaration of war on the idea that that flag symbolises.
Let us consider the various points in it, the primacy of European law, for one. It appears to me from the utterances of your foreign minister that the primacy of European law is no longer to feature in the Treaty, although, at the same time, he does emphasise that the primacy of European law is not to be tampered with, which means that he and you are deceiving your own people and lying to them by not having the Treaty state what the actual nature of this Union is. You are trying to conceal it, for the primacy of European law will remain intact, and well you know it. You want to go back to regulations rather than laws, but I ask you, Prime Minister, what does that title signify? Law has nothing to do with the nation state; republics have had laws, and laws have been in existence for as long as human beings have. It is laws that, when enacted through parliaments, serve as a guarantee to the citizen of democratic legitimacy.
Prime Minister, having listened to your demands and understood your thinking, I was grateful that you were, firstly, willing to talk to us, and, secondly, did not also want to do away with this House or rename it, for this House embodies supranational democracy in the shape of the federal and political Europe; by its very existence it assures people that they are living as citizens of a political community rather than in an economic organisation or an association of states.
A constitution has nothing to do with being a nation state; it is the basic law of a political community. Not least in the Treaty that we will soon have, there are such things as European citizens, and European citizenship is a real thing; we are here in the parliament of a supranational democracy and of a European citizenry. If you take the Charter out of the Treaty, while making it explicitly binding in law, what are you thereby doing? You are engaging in the same old deception, hiding it away from the people, while leaving it effective in law, which means that you accept the reality of Europe where you have to, while nevertheless denying it. I have to tell you, Prime Minister, that neither the twenty-first century, nor Europe itself, are going to be won over by a lie.
(Applause)
Mr Voggenhuber, whatever sympathy one might have with your remarks, you ought to be rather more cautious about using words like 'nationalism' and 'lie'.
(DE) Mr President, your government, Mr Prime Minister, wants the European Constitution to dispense with the symbols of the European Union, with Article I-8 being deleted on the supposed grounds that the blue flag with the twelve golden stars and Beethoven's 'Ode to Joy' are expressions of an identity as a state.
Is that meant to mean, Mr Prime Minister, that any and every local association may adopt a banner and make it binding under its own articles, but that the EU, with its 500 million people, may not? I hope you will not mind me saying this, but that sort of thinking is both prehistoric and idiotic. European integration is an historic project like no other; it is not a state, let alone a superstate, and so it is not least for that reason that it is astonishing that such a dubious idea should originate from a founding member of the Community.
Let me tell you that those who deny the validity, 50 years on from the signing of the Treaties of Rome, of the universally recognised and familiar symbols of the EU are - symbolically, adding grist to the mills of those who, questioning European integration as such, wish to turn their backs on it and return to their own identities as nation states. Surely it is not to be denied that the anthem and the flag bind our states and peoples together; it is because they foster an identity that they need official recognition.
So, Mr Prime Minister, please do not take the people of Europe for a ride, not even those in your own country who voted 'no', for they, together with the people of my own country and in others, do not want a dispute about banners; what they want is a social and democratic Europe. They want an answer to the question as to whether the EU exists to protect people or markets; they want something done about dumping - wage dumping, social dumping and tax dumping, and that is what you should be picking up on, for that is where forward-looking solutions are wanted, so stop shadow-boxing with the symbols of European integration.
(Applause)
(DA) Mr President, Prime Minister, you can be proud of the Dutch people. Sixty-two per cent of them voted 'no' - contrary to the advice of the majority of politicians. You are now, however, being put under pressure by Germany, where at least 70% of people would vote against the Constitution if they were allowed to vote on it. That is, of course, a statement that the Germans are welcome to disprove. As an itinerant critic of the Constitution, however, I have not been in any country with more opposition to it. People want less interference by the EU and they want the proximity principle genuinely to be applied. Even the former German President, Roman Herzog, now warns against over-centralisation and the dismantling of democracy. Eighty-four per cent of German laws come from Brussels. In Brussels there is, emphatically, no democracy. Mr Herzog says that it is doubtful whether the Federal Republic can be called a parliamentary democracy. It is that Germany that is now threatening its French and Dutch neighbours and saying: your people were mistaken; you should dress the Constitution up in new clothes and abolish referendums.
Why do you accept that, Mr Balkenende? Why do you not insist that Germany too consult its electorate before making war on the voters in neighbouring countries? The Dutch negotiators now want the Constitution to be presented a second time - 'presented' being the operative word - so that a referendum can be avoided. However, you are not proposing any real and substantial changes to the rejected text, and two years have now gone by without the approval of 80% of the Member States yet being obtained. The Constitution is legally dead. We should start afresh with new negotiations and a referendum throughout the EU. It will then be possible to discuss matters with the German Government.
(DE) Mr President, like millions of people the length and breadth of Europe, I am astonished by the creativity with which repeated attempts are made to resuscitate the EU constitution, which was formerly believed to be - and indeed pronounced to be - dead. In order to secure Brussels a licence to satisfy its evidently insatiable need for more powers, the spectre is conjured up of a European Union that is impotent and increasingly insignificant, but I do not believe that the object and point of the European Union, or indeed of European integration, can be to constantly undermine the Member States' scope for sovereign decision-making.
Cooperation between governments is surely no less indispensable than the unanimity principle in the core areas of national sovereignty, particularly in foreign, security and defence policy. Our people have no need of an EU constitution negotiated secretively in backrooms, endowed with a revised dustjacket and small cosmetic adjustments, ratified by an aloof EU elite and sold as a new product. I do not expect the public, across Europe, to fall for that sort of trick with a change of labels. What we have to do is to abandon any new EU constitution in favour of a foundational treaty on the cooperation, as equals, of states and peoples secure in their own identities, relying, I believe, on the principle of maximising strength in our dealings with the outside world and freedom at home, as well as laying down a demarcation of powers between the European Union and the Member States that is not susceptible to misinterpretation. In all these areas, it will be necessary to let people have their say through the holding of referendums, for there is no doubting the need for weighty conventions such as this sort of foundational treaty to be made subject to a referendum by the people of the EU in the various Member States.
Mr President, I should like to welcome the Prime Minister and congratulate him on his election success earlier this year.
As he said, the June Summit will be an important one, and we know that the German Presidency is keen to reach an outline agreement then. Agreement will not be easy. The stated positions of the Member States continue to vary quite substantially and in these circumstances I believe it would be counterproductive to try to force through the wrong sort of agreement in Brussels.
You said recently at your bilateral meeting with the Prime Minister that any new amending treaty should not have the characteristics of a constitution. I wholeheartedly agree with this view and I believe that this is the view of many millions of people across our continent. You also said that you were keen to see the role of national parliaments strengthened. I strongly agree with this view too and I hope you will pursue this at the Summit. I believe that our citizens need to have assurances that their national parliaments will also play a greater role in scrutinising draft European legislation. There remains a tangible disconnection between the European institutions and the people at this time.
I have often said that I am not hostile to the idea of some solution that would improve the workings of the institutions in dealing with enlargement and which address the alienation people feel about the institutions themselves. However, I do not believe this solution is a constitution. We should not be seeking greater powers for the centre. Instead, we should be concentrating on policy delivery.
As you have said, and my party leader David Cameron has also said, there is an urgent need for a greater emphasis on making Europe more competitive, tackling global poverty and dealing with the serious issues of climate change. These issues are what people want us to tackle and Member States can do much more to cooperate in these fields.
I therefore urge the Prime Minister and his fellow heads of government not to get bogged down in institutional and constitutional debate in Brussels. Instead, let us begin responding to what people are asking us to do: reforming our economies, tackling global warming and alleviating the crushing poverty that we are seeing now in the developing world.
(Applause)
Mr President, unlike some here I am actually quite encouraged by what Mr Balkenende has said. Mr Balkenende, you could, after all, have come here and done what some over on that side of the House are urging you to do, and say, 'We said "no”, end of story. Forget it. No new Treaty. No reform'. But you are not. You are coming here and saying, 'We said "no”, but we recognise that 18 countries have said "yes”, that an overwhelming majority of the European Union wants to go ahead and reform our Union in the way outlined in the Constitutional Treaty'.
You are saying yes, we will sit down and negotiate a compromise acceptable to all 27 countries, and on top of that you are saying that you want to salvage some of those useful key reforms that are contained in the Constitutional Treaty. You do not want to throw away everything in that Treaty, you want to drop some things which gave cause for concern, much of it to do with the presentation and the vocabulary of that draft Treaty, but the substance you are willing to negotiate on and to save. I think that is a lesson to the doomsayers, and I am encouraged that a compromise is possible.
(Applause)
(NL) Prime Minister Balkenende, you have shown courage to walk into the lion's den in order to clarify the Dutch position. I think you came across convincingly - certainly in your first response just now - as you underlined the European calling of the Netherlands.
With this, a new Treaty is moving closer, and this is important, because we need one, for things are just not going well enough at the moment. We need more transparency, more democracy, hence more powers for the European Parliament and, as you quite rightly stated, for the national parliaments.
Things have to be done more effectively, so that we can really address issues such as climate change, energy policy, immigration and reinforcing Europe's role in the world. I can understand the principles and your main issues in those discussions.
What is called for, in the final analysis, is a pragmatic attitude, for it is in the European and national interest that we find a way out of this impasse. Having, as I do, some background knowledge of you as a person, I can say, in response to what was said earlier, that I have every confidence in your ability to do this. You are not a nationalist and I also know that you are not lying.
By way of final comment, you claim that you support the internal market. I am pleased that you do, but then you should also put your money where your mouth is. If all 27 Member States make exceptions to the internal market, and it is looking this way in the Netherlands, as is evident from the discussions there, then we will be left with no internal market, which would be detrimental to the European consumer and the European economy alike.
(LV) Thank you, Mr President. I have no doubt that both those who support a European Constitution and those who oppose it want to see a stronger Europe. The differences lie in opinions as to how to achieve this. Just like the majority of people in this Chamber, I believe in the idea of the European Union, but lack of support from society weakens our attempts to turn this idea into a reality. We must therefore ask whether adopting the Constitution will help us to obtain the public's support. As one of the participants in the European Convention for the drafting of the Constitution, I am not convinced of it. We are far from even remotely exploiting the possibilities offered by the existing treaties. Prime Minister, the European services market you mentioned can be seen as an example of this. And extending the use of the qualified majority voting principle would not have assisted the liberalisation of the services sector - quite the reverse. At this period in history it is absolutely vital to achieve mutual comprehension between the Member States and an increased wish for cooperation, based on common values and the idea of the Union, so that the interests of large and small, rich and poor, new and old Member States can be given equal value. I admit that this is a difficult task, but without it it will be impossible for the Member States to regain steady support from the public. Without this the Union cannot become closer. The draft Constitution does not address these challenges.
(CS) Mr President, ladies and gentlemen, we have heard many noble ideas about the future of Europe, as well as some that have been less than noble. An overhaul of the constitutional framework, particularly in the interests of making it more operable, is certainly needed. We should, however, be clear about what it is that we are now offering to the citizens of the Union.
In this regard, I should like to point out that there are a number of people here in this Chamber who are not interested in the debate on the need for an EU foreign minister. They are more interested in why it is that people from other, so-called new Member States still cannot travel freely in the Schengen area even after three years. They are amazed that in the much-vaunted Europe of equal rights they are unable to access the labour market in some countries, whilst at the same time capital flows freely in and out of my country. Why is it that the bigger Member States have more favourable conditions in certain sectors than the newer, smaller Member States? Why, unlike the citizens of some Member States, can we not travel to the USA without visas? We want to extend the competence of the Union to areas where it is not needed and where, for various reasons, it makes sense to maintain distinctions on the playing field based on the relative strength of the different players. It is no wonder that many Europeans often cannot understand our profound debates on the future of Europe.
(SV) In the summer of 1787, a number of people in Philadelphia, Pennsylvania sat down and devised a Constitution for what became the United States of America. They were at the pinnacle of their era's knowledge of political science, philosophy and democracy. They put forward a proposal openly and honestly and obtained popular support and support from the various constituent states.
How different is the process that is now under way to force a Constitution onto the EU countries! The EU's powerful political elite knows that it lacks popular support for its plans for a United States of Europe. The negotiations are taking place in secret. There is no question of the European project having a democratic basis. Rather, it is designed to blind people with science. Angela Merkel asks, for example, whether it might be a good idea to alter the terminology of the draft Constitution without changing the legal substance. Its proposals concerning the flag and the anthem would be removed. The whole plan is designed to enable the political elite to push through a United States of Europe without being forced to win the peoples' confidence in the project. That is deceitful.
(NL) Mr President, Prime Minister, as a resident of the Benelux countries, I have been somewhat frustrated lately. Indeed, we were used to being on the front line for the European project, but ever since the negative referendum in the Netherlands, I get the impression that the Dutch leaders, where Europe is concerned, have been suffering from cold feet to some extent.
This was evident, inter alia, from the way in which you spoke about extending majority decision-making, while surely you know that this is one of the key elements in order to keep the momentum going in an enlarged Europe. I do however, appreciate the difficult position that you are in at the moment.
You, Prime Minister, probably remain convinced that the text that you approved at the IGC does indeed adequately meet the challenge we are facing, but should take the verdict of your people into consideration. I therefore value your efforts to come up with solutions and to look for a compromise, in which respect you clearly recognise that due account must be given to those who approved the text as it was. I hope that this can lead to a compromise.
I am, however, really concerned about what you said about the involvement of the national parliaments. You explicitly plead in favour of the red card, which I do not think of as the right way forward. What you are actually doing is turning the national parliaments into a new EU institution of some kind, and that is not exactly something we are waiting for. You need to convince your national parliament that their role is to monitor the ministers in relation to their role in the Council. This is the role of the national parliaments, and the national parliaments who have done this have not experienced any problems.
Another reservation I have about what you said, and to which you perhaps ought to give some thought, is that when you seek to include the criteria for enlargement in the Treaty, like the Commission, you have to bear in mind that you would then subject the enlargement to the Court's legal control, while this is, in the final analysis, about political decision-making. I would advise you to give this some thought.
(Applause)
(ES) Mr President, Prime Minister, Mr Vice-President of the Commission, we are concluding a stage that began in Maastricht, followed - and I remember this as President - by the Dutch proposal, the Lubbers-Kok proposal, which was too federalist. You have now come along with an entirely opposite position. These things happen in families and we are prepared to build bridges.
You have imposed four conditions. With regard to codecision and the national parliaments, I agree with Jean-Luc Dehaene: the national parliaments should show the red card to the governments, not to the European institutions. We are prepared to improve our cooperation.
With regard to the new issues that are being added, paragraph 12 of our motion for a resolution contains them. We agree on that. With regard to the issue of public services, convince your political family.
There is a fundamental problem however: splitting the Treaty open, considering amendments rather than its structure, means dismantling everything and it goes against transparency and understanding on the part of the citizens.
One more thing, Mr President, regarding the anthem: the other day, in my constituency, I explained to my fellow countrymen that the Dutch national anthem, the 'Wilhelmus', pays homage to the King of Spain. They said, 'how nice the Dutch are!'
When I then said to them, 'and they talk about the cruel Spaniard', they said, 'that is a football problem'. So I would say one thing: this anthem business is very complicated, and I shall stick to the Ode to Joy.
(NL) Mr President, it has just struck me that, in the debate, most of the support for Mr Balkenende came from the SP, the Vlaams Belang, the Party of Haider, the Polish League of Families and the Eurosceptics from Sweden and Denmark. I just thought that worth mentioning.
The Cabinet's efforts bear witness to a depressing void and lack of any sense of responsibility in terms of Europe's future. After all, the consequence of a mini-Treaty will be reduced democracy, minimal involvement for the public and reduced decisiveness in terms of climate change and terrorism. A mini-Treaty will make Europe a political dwarf. The fundamental rights must be legally enforceable.
Is the Dutch Labour Party in this Cabinet really prepared to sacrifice the fundamental rights to avoid a referendum? The national parliaments should indeed be involved more, but rather than introduce paralysing red-card procedures, they should finally develop active interest and knowledge. They can do this now, but just do not bother.
Finally, there is a lot of demagogic twaddle about a superstate. We should stop this, because I did not hear your party discuss this either when you campaigned in favour of the constitution prior to the referendum. Measures in the area of security against terrorism, for example, should, of course, be taken at European level, not as it is being done at the moment, though, in back rooms, but rather out in the open, democratically and with majority decision-making. This is not a superstate, this is democracy.
Prime Minister Balkenende, the Netherlands can contribute so much more to Europe. Please let this be seen.
- (PL) Mr President, one condition for a successful future for a united Europe is developing a European consciousness. This is defined by everything that we Europeans have in common - a Christian history and culture, and the understanding that our only future is together.
We must remember that we cannot force people to adopt a European identity. No amount of legislation, even when it is adopted in an atmosphere of success, let alone a climate of unwillingness, can create it. The fact is that it is not constitutions that create communities, but communities create constitutions. For that reason, a constitutional treaty for Europe will not lead to a new growth in European identity, and there is no point in waging wars to defend it, particularly if it creates unneeded divisions. We must, however, make sure that our common history is punctuated by more events like the recent Samara summit. We need the world to see us as a united entity more often. We must speak in a single voice, because that is the only way we can rise to the challenges facing us.
It is my sincere belief that we can succeed in this, precisely thanks to our common identity, and that is something that no legislation can guarantee.
Mr President, I should like to say to the Prime Minister that the Constitutional Treaty is not about losing identity but about organising solidarity in a just, effective and sustainable way. Those who oppose it on grounds of identity are not in fact afraid of citizens losing control over the State but of the State losing control over citizens.
In a world where the market, crime and poverty are globalised, the European Union must be political and coherent. We therefore need the double legitimacy of the European Union as a union of states and citizens and double majority voting.
You will agree that the European Union is simply unable to exist without legal personality and is unable to decide whether the single-country veto is its decision-making rule. While accepting that subsidiarity should be an important principle of the Union, we should also accept the precedence of European legislation over national legislation. We cannot expect European citizens to be loyal to the European institutions if their fundamental rights are not legally binding.
Likewise, without a social dimension, the European dream simply will not take off. However, a social Europe is not sustainable without a harmonised tax policy and European Union funds. Ultimately it is not possible to imagine a Europe which is economically and socially effective without a common foreign and security policy. By considering this aspect in a positive way you will certainly bridge the wishes of your citizens and the aspirations of other Europeans.
Mr President, I am very much indebted to the Members of Parliament for their comments further to what was said on the subject earlier.
I should like to start by clearing up a serious misunderstanding. I have heard a number of speakers, including Mrs Kaufmann and Mr Voggenhuber, talk about things such as the national anthem, the title of Foreign Affairs Minister and the flag, as if these were Dutch issues.
This is not the case at all. I have indicated to you that the question is whether these symbols - that are wonderful in their own right and I have nothing against them - should be enshrined in a constitution. They are merely examples of the question whether we want to work on a constitution or would prefer to change the treaty. This is what this is about. Let us simply treasure our symbols, the question is only whether they should be included or not.
What I meant went a lot deeper, as I indicated. I have tried to give answers to concerns that are around. In my contribution, I indicated that we must think in terms of a treaty amendment, a test of subsidiarity by the national parliaments. I will say more about this in a moment. The kind of things that matter to us are majority decision-making in relation to the powers of Europe and the inclusion of the enlargement criteria. Seeing things only in terms of symbols would turn the Netherlands' vision into a caricature.
I also paid close attention when the comment about nationalism was made. It was one that I did not understand. During the debates which we held in the Dutch Lower Chamber and after the 'no', I made it quite clear that our future is in Europe. A positive message about the meaning of Europe in everyone's life. We cannot do without Europe. This has always been my message, and I have no desire, therefore, to be associated with purely nationalistic trends.
There was also the assertion that Europe is about nothing but economics. to which, you, Mr President, of course referred. Everyone says certain things. You referred to the actions of a young media person. I should like to remind you once again that when we held the presidency of the European Union, I repeatedly said that Europe is much more than a market and currency. Do you remember that I took the initiative to organise conferences on values in Europe? I then raised the question: what makes us Europeans? What are our common motives? What makes Europe this continent? It is my dear wish that the debate on European values be continued. We cannot do without this debate. So do not try to tell me that this is just about economics.
When we consider Europe's future, we face the question as to what the challenge is we are facing. Mrs Martens from the Netherlands made a pertinent comment in this connection. What is actually the ideal situation? What are we trying to achieve together? This subsequently leads to a host of concrete questions which have also been raised on this platform.
I cannot address all of them. There are simply too many and we are also limited in time. Allow me to single out a few issues, though. One of the points that was made was the issue of powers and of subsidiarity. It is my firm belief that we must spell out what we mean. Mr Duff made no bones about the fact that the Union has only those powers that the Member States grant it. We should lay this down in very specific terms. When these powers are implemented, this is when the issues of subsidiarity and proportionality come into play.
Of course, the national parliaments have their part to play in this. This is also true of the Netherlands. The Upper and Lower Chambers, and the Joint Committee, have reflected on the question as to what Europe should and should not do. This is extremely beneficial for involvement.
Indeed, for too long, the debates were avoided and postponed. This is also the method by means of which we would like to say that national parliaments should be fully involved in what is happening in Europe. If there are points of criticism, they should be made.
We, for example, commented on the harmonisation of criminal law in the fight against counterfeit goods, something with which Commissioner Frattini has concerned himself. This is the sort of thing that should be open to discussion. This is how national parliaments can operate. In a wider sense, it is also a good thing that the question of subsidiarity is also addressed in national parliaments.
We should avoid a situation in which national parliaments and the European Parliament are pitted against one another. You have different powers and you play your own role in democracy. We should not see this as a sign of weakness, but rather as one of strength.
I should now like to turn to the criteria of services of general interest, a subject that Mr Van den Berg raised, along with other questions. It is my firm belief that we need clarification. We can discuss the way in which this is done. At the same time I can see Mr Maaten - we know each other well from the days when we both sat on the town council of Amstelveen, a town near Amsterdam - we go back a long time. I can understand very well what you are saying about the internal market. Of course, we must consider this consequence, but I, in turn, would say, if we discuss pension systems, pension funds, schools, let us closely examine how the principles of the internal market work there. We need clarification on this and we can obviously discuss the way this should be brought about in greater detail.
I understood very well that you talked about the importance of the Charter of fundamental rights. With good reason, because these fundamental rights belong to the values which Mr Daul mentioned. The question is only - and I would like to ask the same question - whether this should be included in a Constitution or if other methods could be applied. We need to find a solution for this. I have listened carefully to what you said and heard how important the topic is considered here.
It was a pleasure to hear Mr Dehaene speak. I value him for his involvement in bringing about the Constitutional Treaty and the Convention at the time, and we have found ourselves thrashing things out on many occasions. I am pleased that you feel for the position that we are in, when people say 'no' in a referendum. You have also indicated what is needed to resolve this situation. I would respond to that by saying that we must be a little more pragmatic, as Mr Maaten indicated, but obviously whilst retaining the ideals we all share.
If we can reach this solution, we will need to be mindful of the positions on either side. It is for precisely this reason that I repeat today that it is necessary that we look beyond the existing positions, that we should not take sides in Europe and that this, as I see it, can be done by means of an amending Treaty. I think it is possible to find solutions swiftly.
Many comments have been made, which I find difficult to address, although I have taken note of them all for personal use. I listened carefully to Mr Barón Crespo, who mentioned - and I should like to finish with this remark - national anthems. You referred to the Dutch Wilhelmus, our anthem which, it is true, contains the sentence: 'de koning van Hispanje heb ik altijd geëerd'.
The fact, though, that our anthem includes the line 'I have always respected the King of Spain' was related to the fact that Spain was involved in totally different things in the Netherlands, which culminated in a fight for independence and an 80-year war. This is now such a great time, a time in which we, for the first time in Europe's history, are experiencing peace and security so that we can discuss things here in friendship.
I remember very well when I was in Madrid and visited the monastery where Philip II stayed. It was interesting, alongside our version of history, to hear the Spanish version. This is what is so good about Europe, that we can be different. Europe is a continent of diversity, but we also need unity. What is so special about Europe is that we boast this culture and religious pluriformity. This is what has made Europe strong.
If we are talking about the ideals which we stand for, then I would say: let us use what has made Europe strong: human rights, democracy and working on security. Let us remain keenly aware that this should be a combined effort. Let us recognise the powers of national parliaments, let us get the European Parliament to do what needs to be done without any restrictions.
I always find it extremely stimulating to be here, because the European Parliament is the symbol of a united Europe. I believe it is a good thing that national politicians enter into debate with you. I experienced the debate with you today as extremely stimulating. Of course we do not need to see eye to eye on everything, and of course I can take criticism, but there is more that unites us than divides us.
If we are guided by the European dream, then we will undoubtedly be able to find solutions for the problems that have arisen. Together we can make a difference; together we can work on this solution.
(Applause)
We in this House believe that there is no longer any basis for nationalism, and so the term ought not to have been used today. I would like to thank you sincerely on behalf of all our Members for being here, and will wish you success in your policy in order that we may find a way to preserve the substance of the constitution, in the shape of the necessary reforms and the values we seek to embody. My thanks also go to the Vice-President of the Commission, Commissioner Frattini, and to Mr Gloser, the Minister of State.
The debate is closed.